Case 1:19-cv-02594-RM-SKC Document 269 Filed 09/16/21 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 19-cv-02594-RM-SKC

  UNITED STATES SECURITIES AND EXCHANGE COMMISSION,

         Plaintiff,

  v.

  MEDIATRIX CAPITAL INC., et al.,

         Defendants,

  And

  MEDIATRIX CAPITAL FUND LTD., et al.,

         Relief Defendants.



                                                ORDER


         This civil enforcement action is before the Court on the Renewed Motion for a Partial

  Stay of Discovery Against the Individual Defendants Michael S. Stewart and Bryant E. Sewall,

  Renewed Motion to Permit the Unfreezing of Certain Assets for the Payment of Attorney’s Fees

  and Request for a Hearing (ECF No. 229). The Motion has been fully briefed (ECF Nos. 230,

  252, 254, 258), and it is granted in part and denied in part for the reasons below.

  I.     BACKGROUND

         Plaintiff alleges Defendants raised over $125 million by operating a fraudulent

  investment scheme. In September 2019, the Court issued an Order granting Plaintiff’s

  Emergency Motion for an Ex Parte Asset Freeze, Temporary Restraining Order, Order to Show
Case 1:19-cv-02594-RM-SKC Document 269 Filed 09/16/21 USDC Colorado Page 2 of 4




  Cause, and Other Emergency Relief. (ECF No. 10.) Defendants subsequently consented to entry

  of an Order extending the asset freeze until final adjudication of this case on the merits, subject

  to Defendants’ and Relief Defendants’ right to move the Court for relief from the asset freeze

  and Plaintiff’s right to oppose any such motion. (ECF No. 38.) The Receiver appointed in this

  case has declared that the value of the assets in his possession and control is about $12 million.

  (ECF No. 252 at 5.) This amount is far below the $251 million in assets subject to the Court’s

  Order. Since the Court’s denial of the Stewarts’ and the Sewalls’ previous requests for $760,000

  for counsel and living expenses, Defendants Stewart and Sewall have been indicted.

  II.    STAY OF DISCOVERY

         The Court has discretion, in the interests of justice, to stay civil proceedings pending the

  outcome of criminal proceedings. See Creative Consumer Concepts, Inc. v. Kreisler, 563 F.3d

  1070, 1080 (10th Cir. 2009). But criminal defendants do not have a constitutional right to a stay,

  and, even if a stay is granted, it may be limited to a specific subject matter. See In re

  CFS-Related Sec. Fraud Litig., 256 F. Supp. 2d 1227, 1236 (N.D. Okla. 2003). Courts consider

  the following six factors to determine whether a stay should be entered: (1) the extent to which

  issues in the criminal case overlap with those presented in the criminal case, (2) the status of the

  case, including whether the defendant has been indicted, (3) the private interests of the plaintiff

  in proceeding expeditiously versus the prejudice to plaintiff caused by the delay, (4) the private

  interests of, and burden on, the defendant, (5) the interest of the Court, and (6) the public’s

  interest. See id. at 1237.

         Plaintiff does not object to the request for a partial stay whereby no party may obtain

  written or oral testimony from Defendants Stewart and Sewall regarding the allegations of fraud



                                                   2
Case 1:19-cv-02594-RM-SKC Document 269 Filed 09/16/21 USDC Colorado Page 3 of 4




  in this case, provided discovery or testimony from these Defendants concerning other topics,

  including their alleged violations of the Court’s asset freeze, would still be permitted. (ECF

  No. 254 at 2.) Defendants seek a broader partial stay to include the prevention of any testimony

  of Defendants Stewart and Sewall in any form, including depositions, interrogatories, requests to

  admit, and trial testimony. (ECF No. 229 at 11.) The Court finds that while the factors above

  weigh in favor of a partial stay, the narrower partial stay proposed by Plaintiff is adequate to

  balance Defendants’ rights and privileges under the Fifth Amendment with the interests of

  Plaintiff, the public, and the Court at this stage of the case. Additional issues regarding the scope

  of the partial stay may be addressed as they arise.

  III.   UNFREEZING OF ASSETS

         The Court currently lacks the authority to unfreeze the assets at issue because various

  Defendants have appealed the Court’s previous Order denying the same relief. (See ECF

  Nos. 213, 218, 224.) Nonetheless, the Court does have the authority to deny the requested relief,

  which it exercises now. See Fed. R. Civ. P. 61.1(a)(2). The Court declines the request to

  unfreeze certain assets for substantially the same reasons provided in its previous Order.

  (See ECF No. 213 at 3-4.) Defendants still have not shown that the assets currently available

  with be sufficient to compensate the allegedly defrauded investors in this case or that the assets

  they owned prior to their alleged fraud are untainted.

         What has changed is that Defendants Stewart and Sewall have been indicted. These

  Defendants contend that their Sixth Amendment right to counsel of their choice “attaches more

  forcefully” under the circumstances. (ECF No. 229 at 15.) But to the extent that this moves the

  needle in their favor, the Court still finds the relief requested is not appropriate for the reasons



                                                    3
Case 1:19-cv-02594-RM-SKC Document 269 Filed 09/16/21 USDC Colorado Page 4 of 4




  given in the previous Order. Accordingly, the Court declines to grant the relief requested.

         Defendants request for a hearing is also denied. In light of Defendants’ pending appeal,

  the Court finds that holding a hearing at this stage would not serve the interests of judicial

  efficiency.

  IV.    CONCLUSION

         Therefore, the Motion (ECF No. 229) is GRANTED IN PART to the extent these

  proceedings are partially stayed as set forth above and DENIED in all other respects.

         DATED this 16th day of September, 2021.

                                                        BY THE COURT:



                                                        ____________________________________
                                                        RAYMOND P. MOORE
                                                        United States District Judge




                                                   4
